Woods, J.
It is well settled that if, in the taking of depositions, the requisitions of the law bo not complied with, the depositions cannot bo used as evidence. Bradstreet vs. Baldwin, 11 Mass. 229.
Chapter 188, § 19, of the Revised Statutes, provides, that “ every witness shall subscribe his deposition, and shall make oath that such deposition contains the truth, the whole truth, and nothing but the truth, relative to the cause for which it was taken.”
If, in the taking of the depositions which are the subject of consideration in the present case, the requirements of the statute thus recited were substantially complied with, the ruling of the court was correct in admitting them, and the verdict must stand; otherwise, the verdict must bo sot aside. The oath which the statute requires the witness to make, on subscribing the deposition, is, that “ such deposition contains the troth, the whole troth, and nothing but the truth, relative to the cause for which it was taken.” The magistrate before whom the depositions were taken, and whoso duty it is made by the statute to certify the oath, with the time, place, and cause of taking the deposition, in this case certified in the caption that each of the deponents, “ after being duly cautioned and sworn to tell the truth, the whole truth, and *374nothing but the truth, subscribed and made oath to the foregoing deposition.”
Was the oath, thus administered and certified in this case, such as the statute requires it to be, where depositions are taken to be used in the trial of civil causes in this State ? It was not such in terms. Was it such in substance ?
By the statute in force prior to the passage of the Revised Statutes, it was provided in terms, that “ every such witness shall be sworn to testify to the whole truth, and nothing but the truth, and the justice shall attest the same, with the time of caption.” Even under these much less stringent and specific provisions upon this subject than those which are now in force, the uniform practice was, and that, too, in compliance with the form given in Richardson’-s New-Hampshire Justice of the Peace, to administer to each witness the oath, that “ the deposition by him subscribed contains the whole truth, and nothing but the truth,” and the magistrate certified the same accordingly in the caption. The Revised Statutes, by their express provisions, require the same oath to be administered, substantially, that was before administered in practice. And we are of the opinion that the certificate of the magistrate in the present case does not show the witnesses to have made the oath to the truth of the depositions which the statute requires. It is certified, that they made oath to the foregoing depositions. It is not said that they made oath that the depositions which they had subscribed “ contain the truth, the whole truth, and nothing but the truth, relative to the cause for which they were taken.” It is certified only that the witnesses, “ after being duly cautioned and sworn to tell the truth, the whole truth, and nothing but the truth, subscribed and made oath to the foregoing depositions.”
Now, what oath did they make to the foregoing depositions according to the certificate ? Surely that does not appear, as it certainly ought to do. It is sufficiently manifest, we think, that the oath administered to the witnesses was not in form or substance an oath that the “ depositions contain the truth, the whole truth, and nothing but the truth,” &c. as the statute requires. Eor aught that appears,- the oath had no reference to the truth of the con*375tents of the depositions; and clearly, the contents of the depositions are the very matters which, the caption must show, were verified by the oath of the deponents, in order to entitle the party taking them to use them as evidence.
We think so wide a departure from the strict requirements of the statute, would, or might, if tolerated, load to great mischiefs, and in a case in which it is seen that the legislature have been careful in guarding against possible wrongs and mischiefs, which ■would be likely to result from loose and evasive forms of oaths, in so important and difficult a matter as the taking of evidence properly in the form of depositions, the court should not tolerate a wider latitude in practice, or a wider departure from the terms of the statute, than is clearly allowable, consistently with the due accomplishment of the cautious purposes of the provisions of the statute under consideration.
On the whole, we think the court erred in admitting the depositions in evidence to the jury, and accordingly the judgment of the court is, that the verdict must be set aside and a new trial granted.
After this result, it becomes unnecessary to consider or decide the question arising upon the motion of the defendant in arrest of judgment.
Verdict set aside, and a new trial granted.